Mr. Justice Robb
delivered the opinion of the Court;
The method of initiating a miner’s right differs very materially from the requirements of a homestead entry. A mining claimant merely stakes out his location, files his claim in the office of the clerk of the county wherein the land is situated, and proves each year that he has done a certain amount of woi*k on the claim. By the filing of his claim he acquires what is known as a mining location, and is not required to file any paper in the Land Office unless and until he applies for a patent. See sections 2318 to 2348, Bev. Stat. Comp. Stat. 1913, secs. 4613-4660. But section 2320 declares that “no location of a mining Claim shall be made until the discovery of the vein or lode within the limits of the claim located.” Under section 2322, locators, “so long as they comply with the laws of the United States, and with State, territorial, and local regulations not in conflict with the laws of the United States governing their possessory title, shall have the exclusive right of possession and enjoyment of all the surface included within the limits of their locations,” etc. A valid claim, therefore, is property, which may be bought and sold and which passes by descent. Belk v. Meagher, 104 U. S. 279, 26 L. ed. 735, 1 Mor. Min. Rep, 510.
Section 2326 provides that where an adverse claim is filed during the period of publication, it shall be the duty of such claimant, within a specified time, “to commence proceedings in a court of competent jurisdiction, to determine the question of the right of possession, and prosecute the same with reasonable diligence to final judgment.” It is the contention of the Department that in such a proceeding the jurisdiction of the court is confined to a determination of the single question of the relative rights of the parties, and that the court is not authorized to determine the character of the land. This view. *409was adopted by the supreme court of Wyoming in Wright v. Hartville, 13 Wyo. 497, 81 Pac. 649, 82 Pac. 450. Mr. Justice Van Orsdei of this court writing the opinion. The court said: “The rule is universal that when the question of the character of the land is in issue it is one for the Land Department, and not for the courts.” The same view was adopted by the supreme court of Idaho in Le Fevre v. Amonson, 11 Idaho, 45, 81 Pac. 71.
That this also is the view of the Supreme Court of the United States will be apparent from a brief examination of its opinions. Thus, in Barden v. Northern P. R. Co. 154 U. S. 288, 38 L. ed. 992, 14 Sup. Ct. Rep. 1030, the court observed that it is the established doctrine, expressed in a number of its decisions, “that wherever Congress has provided for the disposition of any portion of the public lands, of a particular character, and authorizes the officers of the Land Department to issue a patent for such land upon ascertainment of certain facts, that Department has jurisdiction to inquire into and determine as to the existence of such facts, and, in the absence of fraud, imposition, or mistake, its determination is conclusive against collateral attack.” Later on in the opinion the court said: “There are undoubtedly many cases arising before the Land Department in the disposition of the public lands where it will be a matter of much difficulty on the part of its officers to ascertain with accuracy whether the lands to be disposed of are to be deemed mineral lands or agricultural lands, and in such cases the rule adopted that they will be considered mineral or agricultural as they are more valuable in the one class or the other may be sound. The officers will be governed by the knowledge of the lands obtained at the time as to their real character. The determination of the fact by those officers that they are one or the other will be considered as conclusive.” In Perego v. Dodge, 163 U. S. 160, 41 L. ed. 113, 16 Sup. Ct. Rep. 971, 18 Mor. Min. Rep. 364, a suit under sec. 2326, the court pointed out that it is “the question of the right of possession” which is to be determined by the courts, and that the United States is not a party to the proceeding. In Clipper *410Min. Co. v. Eli Min. & Land Co. 194 U. S. 220, 48 L. ed. 944, 24 Sup. Ct. Rep. 632, adverse claims had been filed and the case had gone to judgment. The court said: “We must not be understood to hold that, because of the judgment in this adverse suit in favor of the placer claimants, their right to a patent for the land is settled beyond the reach of inquiry by the government, or that the judgment necessarily gives to them the lodes in controversy.” The court then quotes froip 2 Lindley on Mines, sec. 765, to the effect that even after the judgment of a court on the question of the right of possession, the Land Department may pass upon the sufficiency of the proofs to ascertain the character of the land and deteimine whether the conditions of the law have been complied with in good faith. The opinion of Mr. Justice Lamar, when Secretary of the Interior, in Re Alice Placer Mine, 4 Land Dec. 316, to the same effect, was then quoted with approval. The court concluded: “The Land Office may yet decide against the validity of the lode locations and deny all claims of the locators thereto-. So, also, it may decide against the placer .location and set it aside, and in that event all rights resting upon such location will fall with it.”-
In the light of the foregoing, we will consider the present case. These claims were filed in the Grand Canyon in territory now set aside as a national forest and national monument. No adverse claims, therefore, now can be filed against them. Appellee and his associates, as set forth in the bill, naturally are “satisfied and content” with the situation^ and “do not wish and may never desire” a patent to these claims. It is apparent, therefore, that unless the Land Department of the government, to which and to which alone has been intrusted the authority and duty of representing and protecting the public interest in these matters, is authorized to inquire into the good faith of these claims, the public interest may suffer. The jurisdiction of the Department to make such an inquiry should this appellee ask for a patent is not denied. The question of jurisdiction, therefore, under his contention, is dependent upon his will. If he conceives it to be to his interest to- obtain a patent, juris*411diction will be conferred upon the Department to determine the character of the land embraced within these entries; but, if he elects not to apply for a patent, the Department, even if convinced that the character of the land is nonmineral, must permit him to occupy it to the exclusion of the public. This is a startling contention to press in a court of equity, and its fallacy is clearly apparent when we come to consider that the' administration of the public land system was intrusted exclusively to the Land Department, that the public interest might be protected at all times.
But, says the appellee, it is open to the Land Department to institute a court proceeding to have determined his rights. The Department very naturally answers this contention by pointing out that under such a proceeding the court would be without jurisdiction to pass upon the fundamental question involved; namely, that of the character of the land. That question, as we have seen, has been held to be for the exclusive determination of the Department, and should the Department institute a coixrt proceeding without first having determined it, there would be nothing upon which to base a judgment. We are clearly of opinion that this contention of appellee is unsound.
Hardin v. Jordan, 140 U. S. 371, 35 L. ed. 428, 11 Sup. Ct. Rep. 808, 838, and Noble v. Union River Logging R. Co. 147 U. S. 165, 37 L. ed. 123, 13 Sup. Ct. Rep. 271, are not in conflict with our conclusion that the Department has jurisdiction to inquire into the character of the land here involved; for in these cases there had been final action by the Department, and hence attempts to resume a jurisdiction wholly lost were abortive. In the present case, the legal title to the land embraced within these entries still is in the United States, and the question as to the character of that land still is undetermined. This, therefore, is an attempt not to prevent the Department from resuming a lost jurisdiction, but from exercising an existing jurisdiction and performing a statutory duty.
This attempt of appellee to interfere with the Department in the performance of its duty as the guardian of the public in*412terest must fail. If tbe character of tbis land really is mineral and tbe locations regular, sucb undoubtedly will be tbe finding of tbe Department, and appellee will be injured in no way. If, on tbe other band, tbe character of tbis land is nonmineral and these locations irregular, these facts should be determined and appropriate action taken by tbe Department to restore tbis land to tbe public domain. The province of courts is to uphold, rather than stay, tbe bands of officials who, in good faith, are seeking to perform duties imposed by law.
It follows that tbe decree must be reversed, with costs, and tbe cause remanded with directions to dismiss tbe bill.

Reversed and remanded.